Citation Nr: 0729532	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  02-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for a psychiatric disorder.  

The veteran testified at a video conference hearing before a 
Member of the Board in March 2004.  He also appeared at a 
prior personal hearing at the RO.  Transcripts of both 
hearings are on file.

The Board denied the veteran's application to reopen the 
previously denied claim in a July 2004 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Board's July 2004 decision was 
vacated pursuant to an Order, following a Joint Motion for 
Remand and to Stay Further Proceedings dated in September 
2005.  

The case was returned to the Board and in a February 2006 
decision, the Board found that new and material evidence had 
been submitted such that the claim was reopened.  The case 
was remanded by the Board for de novo review by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Development of the record after the 2006 Remand shows that the 
veteran is in receipt of benefits administered by the Social 
Security Administration (SSA).  Records pertaining to the 
award of such benefits have not been associated with the 
record certified for appellate review.  Such records may be of 
significant probative value in determining whether service 
connection for the disabilities at issue may be granted.  As 
the Court held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the SSA, 
when the VA has notice of the existence of such records.  
Thus, the RO/AMC must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request copies of all treatment records 
utilized by that agency in making the 
veteran's disability determination.  A 
copy of the decision made should also be 
obtained for association with the claims 
file.  If for some reason records prove 
unavailable, the claims file should 
contain documentation of the attempts made 
to obtain the records, and the reason for 
unavailability.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal in 
accordance with applicable procedures.  If 
the determination remains unfavorable the 
veteran and his representative, should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



